UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02968-99 Name of Registrant: Vanguard Trustees Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2014  April 30, 2015 Item 1: Reports to Shareholders Semiannual Report | April 30, 2015 Vanguard Diversified Equity Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 8 Financial Statements. 9 About Your Fund’s Expenses. 17 Trustees Approve Advisory Arrangement. 19 Glossary. 20 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Six Months Ended April 30, 2015 Total Returns Vanguard Diversified Equity Fund 5.81% MSCI US Broad Market Index 4.83 Multi-Cap Core Funds Average 4.57 Multi-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance October 31, 2014, Through April 30, 2015 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Diversified Equity Fund $33.18 $33.50 $0.342 $1.235 1 Chairman’s Letter Dear Shareholder, Vanguard Diversified Equity Fund returned 5.81% for the six months ended April 30, 2015. It outpaced its benchmark, the MSCI US Broad Market Index, as well as the average return of its peers. The Diversified Equity Fund is a “fund of funds” investing in eight underlying actively managed Vanguard stock funds. Together, these eight funds cover the style and capitalization spectrum, investing in growth and value stocks of small-, mid-, and large-capitalization companies. Each of the underlying funds posted a positive result for the period, and more than half beat their benchmark indexes. All eight outperformed the average results of their peers. U.S. stocks closed out higher despite fluctuating returns U.S. stocks returned almost 5% for the six months, despite stretches of shakiness. In two of those months, stocks declined. In two others, they were virtually unchanged or gained less than 1%. February’s surge of almost 6%, the largest monthly gain since October 2011, lifted overall returns for the period. The Federal Reserve’s careful approach to potentially raising short-term interest rates helped stocks along, as did monetary stimulus efforts by other nations’ central banks. These factors offset concerns that 2 ranged from Greece’s debt crisis to the negative effect of the strong U.S. dollar on the profits of U.S.-based multinational companies. For U.S. investors, international stocks returned about 6%. Still, results were restrained by the dollar’s strength against many foreign currencies. Returns for the developed markets of the Pacific region, led by Japan, exceeded those of Europe and emerging markets. (You can read about Vanguard’s assessment of Japan’s economy in Japan: The Long Road Back to Inflation , available at vanguard.com/ research. This paper is part of the Global Macro Matters series produced by our economists.) Stimulus policies and demand have driven up bond prices Like equities, bonds have benefited from accommodative monetary policies from the world’s central banks. Investor demand for the perceived safety of fixed income assets has also boosted bond returns. The broad U.S. taxable bond market returned 2.06% for the period, and the yield of the 10-year U.S. Treasury note ended April at 2.04%, down from 2.31% six months earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –4.83% as foreign currencies’ weakness relative to the Market Barometer Total Returns Periods Ended April 30, 2015 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 4.75% 13.00% 14.47% Russell 2000 Index (Small-caps) 4.65 9.71 12.73 Russell 3000 Index (Broad U.S. market) 4.74 12.74 14.33 FTSE All-World ex US Index (International) 6.00 3.53 6.40 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.06% 4.46% 4.12% Barclays Municipal Bond Index (Broad tax-exempt market) 1.17 4.80 4.75 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.03 0.05 CPI Consumer Price Index -0.35% -0.20% 1.65% 3 dollar affected results. For international bonds hedged to eliminate the effect of changes in currency exchange rates, returns were positive. Returns of money market funds and savings accounts remained checked by the Fed’s target of 0%–0.25% for short-term interest rates. Mid-sized companies trumped their smaller and larger peers The Diversified Equity Fund’s performance over the six months reflected trends in the broad U.S. stock market. While all segments of the market produced gains, mid-caps outpaced both their smaller and larger counterparts, and growth stocks outperformed value. Given this backdrop, it’s not surprising that Vanguard Mid-Cap Growth Fund, which returned more than 9% for the period, was the strongest performer among the underlying funds. As its name suggests, the fund primarily holds stocks of mid-sized, growth-oriented companies—firms that the advisors believe have the opportunity for above-average growth in earnings and revenue. Next in line was Vanguard Capital Value Fund, which focuses mostly on mid-cap value companies that the fund’s advisors believe to be currently underappreciated by the market. It returned just under 8%. Vanguard U.S. Growth Fund, Vanguard Explorer™ Fund, and Vanguard Morgan™ Growth Fund each returned about 7%. All three funds are growth-oriented, but U.S. Growth focuses on larger-cap companies, Expense Ratios Your Fund Compared With Its Peer Group Acquired Fund Fees Peer Group and Expenses Average Diversified Equity Fund 0.41% 1.21% The acquired fund fees and expenses—drawn from the prospectus dated February 25, 2015—represent an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Diversified Equity Fund invests. The Diversified Equity Fund does not charge any expenses or fees of its own. For the six months ended April 30, 2015, the annualized acquired fund fees and expenses were 0.41%. The peer-group expense ratio is derived from data provided by Lipper, a Thomson Reuters Company, and captures information through year-end 2014. Peer group: Multi-Cap Core Funds. 4 Explorer favors smaller companies, and Morgan Growth holds stocks of both mid- and large-sized firms. The underlying funds with a primary focus on large-cap value stocks produced the group’s lowest returns. Vanguard Windsor™ Fund returned more than 5%; Vanguard Growth and Income Fund returned a bit more than 4%, while Vanguard Windsor II Fund returned a bit less than 4%. On a sector level, holdings in information technology, health care, and consumer discretionary added most to the underlying funds’ performance. Within technology, stocks of hardware and software companies produced strong results, boosted by the increasing use of mobile technology use across the United States and the globe. In health care, mergers and acquisitions activity ran high as many biotechnology and pharmaceutical companies looked for opportunities to grow faster and become more efficient. New drugs moving closer to market also fueled investor interest. And improvements in the job market and growing consumer confidence translated into a good half year for consumer discretionary stocks. At the other end of the spectrum, significant holdings in energy and financials stifled results for some of the more value-oriented funds in the group. Stocks in Underlying Funds: Allocations and Returns Six Months Ended April 30, 2015 Percentage of Diversified Equity Fund Vanguard Fund Assets Total Returns Vanguard Growth and Income Fund Investor Shares 20.1% 4.29% Vanguard Windsor Fund Investor Shares 15.1 5.67 Vanguard Windsor II Fund Investor Shares 15.1 3.65 Vanguard Morgan Growth Fund Investor Shares 14.9 6.57 Vanguard U.S. Growth Fund Investor Shares 14.9 7.01 Vanguard Explorer Fund Investor Shares 9.9 6.70 Vanguard Capital Value Fund 5.0 7.95 Vanguard Mid-Cap Growth Fund 5.0 9.21 Combined 100.0% 5.81% 5 the energy sector declined along with the price of oil. And although the financial sector posted a modest positive result for the period, its performance lagged the broad market. Promoting good corporate governance is one way we protect your interests Our core purpose is “to take a stand for all investors, to treat them fairly, and to give them the best chance for investment success.” This involves more than offering smart investments, trustworthy guidance, and low fees. It also means working with the companies held by Vanguard funds to make sure that your interests remain paramount. How do we meet that responsibility? As one of the world’s largest investment managers, we are making our voice heard in corporate boardrooms to promote the highest standards of stewardship. Our advocacy encompasses a range of corporate governance issues, including executive compensation and succession planning, board composition and effectiveness, oversight of strategy and risk, and communication with shareholders. We also exert our influence in a very important way when Vanguard funds cast their proxy votes at companies’ shareholder meetings. Most of these votes take place at this time of year, making it an appropriate time to remind you that we work hard to represent your best interests. Good governance, we believe, is essential for any company seeking to maximize its long-term returns to shareholders. You can learn more about our efforts at vanguard.com/ corporategovernance. Thank you for your confidence in Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer May 12, 2015 6 Diversified Equity Fund Fund Profile As of April 30, 2015 Portfolio Characteristics MSCI US Broad Market Fund Index Number of Stocks 1,493 3,246 Median Market Cap $46.9B $50.1B Price/Earnings Ratio 19.6x 21.1x Price/Book Ratio 2.4x 2.8x Return on Equity 17.3% 18.0% Earnings Growth Rate 12.4% 13.3% Dividend Yield 1.9% 1.9% Turnover Rate (Annualized) 12% — Ticker Symbol VDEQX — Acquired Fund Fees and Expenses 1 0.41% — 30-Day SEC Yield 1.16% — Allocation to Underlying Vanguard Funds Vanguard Growth and Income Fund Investor Shares 20.1% Vanguard Windsor Fund Investor Shares 15.1 Vanguard Windsor II Fund Investor Shares 15.1 Vanguard Morgan Growth Fund Investor Shares 14.9 Vanguard U.S. Growth Fund Investor Shares 14.9 Vanguard Explorer Fund Investor Shares 9.9 Vanguard Capital Value Fund 5.0 Vanguard Mid-Cap Growth Fund 5.0 Volatility Measures MSCI US Broad Market Index R-Squared 0.98 Beta 1.05 These measures show the degree and timing of the fund’s fluctuations compared with the index over 36 months. Sector Diversification (% of equity exposure) MSCI US Broad Market Fund Index Consumer Discretionary 13.0% 13.2% Consumer Staples 7.3 8.3 Energy 9.2 7.9 Financials 19.0 17.2 Health Care 16.8 14.2 Industrials 10.1 11.0 Information Technology 18.4 19.5 Materials 2.1 3.6 Telecommunication Services 2.0 2.1 Utilities 2.1 3.0 Fund percentages reflect holdings of underlying funds. 1 This figure—drawn from the prospectus dated February 25, 2015—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Diversified Equity Fund invests. The Diversified Equity Fund does not charge any expenses or fees of its own. For the six months ended April 30, 2015, the annualized acquired fund fees and expenses were 0.41%. 7 Diversified Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): June 10, 2005, Through April 30, 2015 Diversified Equity Fund MSCI US Broad Market Index Note: For 2015, performance data reflect the six months ended April 30, 2015. Average Annual Total Returns: Periods Ended March 31, 2015 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Since Date Year Years Inception Diversified Equity Fund 6/10/2005 12.31% 14.62% 8.11% See Financial Highlights for dividend and capital gains information. 8 Diversified Equity Fund Financial Statements (unaudited) Statement of Net Assets As of April 30, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (100.0%) Vanguard Growth and Income Fund Investor Shares 7,155,960 303,484 Vanguard Windsor Fund Investor Shares 10,383,348 229,057 Vanguard Windsor II Fund Investor Shares 6,037,702 228,769 Vanguard Morgan Growth Fund Investor Shares 8,569,241 226,742 Vanguard U.S. Growth Fund Investor Shares 7,250,868 226,517 Vanguard Explorer Fund Investor Shares 1,546,943 150,394 Vanguard Capital Value Fund 5,251,816 76,571 Vanguard Mid-Cap Growth Fund 2,952,300 75,195 Total Investment Companies (Cost $1,039,267) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.121% (Cost $43) 42,732 43 Total Investments (100.0%) (Cost $1,039,310) Other Assets and Liabilities (0.0%) Other Assets 3,969 Liabilities (3,311) Net Assets (100%) Applicable to 45,294,125 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 9 Diversified Equity Fund At April 30, 2015, net assets consisted of: Amount ($000) Paid-in Capital 928,841 Undistributed Net Investment Income — Accumulated Net Realized Gains 111,127 Unrealized Appreciation (Depreciation) 477,462 Net Assets 1,517,430 • See Note A in Notes to Financial Statements. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7 -day yield. See accompanying Notes, which are an integral part of the Financial Statements. 10 Diversified Equity Fund Statement of Operations Six Months Ended April 30, 2015 ($000) Investment Income Income Income Distributions Received 10,402 Net Investment Income—Note B Realized Net Gain (Loss) Capital Gain Distributions Received 116,870 Affiliated Investment Securities Sold 7,716 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 11 Diversified Equity Fund Statement of Changes in Net Assets Six Months Ended Year Ended April 30, October 31, 2015 2014 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 10,402 15,308 Realized Net Gain (Loss) 124,586 55,848 Change in Unrealized Appreciation (Depreciation) (49,028) 137,664 Net Increase (Decrease) in Net Assets Resulting from Operations 85,960 208,820 Distributions Net Investment Income (15,306) (13,538) Realized Capital Gain 1 (55,272) (18,179) Total Distributions (70,578) (31,717) Capital Share Transactions Issued 71,599 167,215 Issued in Lieu of Cash Distributions 67,884 30,644 Redeemed (150,780) (281,229) Net Increase (Decrease) from Capital Share Transactions (11,297) (83,370) Total Increase (Decrease) 4,085 93,733 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 20 15 and 20
